                                                         IT IS ORDERED
                                                         Date Entered on Docket: November 8, 2018




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________
                          UNITED STATES BANKRUPCTY COURT

                                 DISTRICT OF NEW MEXICO

     IN RE:

            Dennis Smallcanyon

                    Debtor(s)                             Case No. 18-10287-tf13


              DEFAULT ORDER GRANTING RELIEF FROM STAY
      OF PROPERTY LOCATED AT 13 Rd 6207 NBU 30B, Kirtland, NM 87417-9743


            This matter came before the Court on the Motion for Relief from Stay filed on

     9/27/2018, Docket No. 63, (the “Motion”) by Wells Fargo Bank, N.A. (“Movant”). The

     Court, having reviewed the record and the Motion, and being otherwise sufficiently

     informed, FINDS:

            (a)     On September 27, 2018, Movant served the Motion and notice of the

     Motion (the “Notice”) on counsel of record for Debtor(s), Dennis Smallcanyon, and the

     case trustee, Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case management

     and electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.


                                                                                File No. NM-18-144645
                                                                          Order, Case No. 18-10287-tf13
  Case 18-10287-t13       Doc 69    Filed 11/08/18     Entered 11/08/18 14:19:14 Page 1 of 4
  5(b)(3) and NM LBR 9036-1, and on the Debtor(s) and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)    The Motion relates to the following property:

                 13 Rd 6207 NBU 30B
                 Kirtland, NM 87417-9743

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days were added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on October 22, 2018,

          (f)    As of November 1, 2018, neither the Debtor(s) nor the Trustee, nor any

  other party in interest, filed an objection to the Motion;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on October 23, 2018 McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor(s) is(are) currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtor is a party, to the extent permitted


                                                                                File No. NM-18-144645
                                                                          Order, Case No. 18-10287-tf13
Case 18-10287-t13      Doc 69      Filed 11/08/18     Entered 11/08/18 14:19:14 Page 2 of 4
  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor(s) or the Property, or both, in any court of

  competent jurisdiction; and

         (b)     To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

         2.      The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor(s), although the

  Debtor(s) can be named as a defendant in litigation to obtain an in rem judgment or to

  repossess the Property in accordance with applicable non-bankruptcy law.

         3.      This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor(s) after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor(s) owe(s) any

  amount after the sale of the Property.

         4.      This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

         5.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the

  Debtor(s) and to enter into a loan modification with the Debtor(s).

                                   ###END OF ORDER###




                                                                              File No. NM-18-144645
                                                                        Order, Case No. 18-10287-tf13
Case 18-10287-t13      Doc 69     Filed 11/08/18    Entered 11/08/18 14:19:14 Page 3 of 4
  RESPECTFULLY SUBMITTED BY:


  /s/ Eric Sutton
  McCarthy & Holthus, LLP
  Eric Sutton
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4893
  /s/ submitted electronically 11/1/2018
  esutton@mccarthyholthus.com


  Copies to:

  DEBTOR
  Dennis Smallcanyon
  4806 Primavera Dr
  Farmington, NM 87401

  DEBTOR(S) COUNSEL
  Gerald R Velarde
  velardepc@hotmail.com

  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  SPECIAL NOTICE(S)
  Diane Webb
  The Law Offices of Diane Webb
  8500 Menual Blvd NE
  Suite A-317
  Albuquerque, NM 87112

  James A. Artley
  Spann, Hollowwa & Artley
  P.O. Box 1307
  Albuquerque, NM 87103




                                                                        File No. NM-18-144645
                                                                  Order, Case No. 18-10287-tf13
Case 18-10287-t13      Doc 69    Filed 11/08/18   Entered 11/08/18 14:19:14 Page 4 of 4
